MEMORANDUM **
Clinton Irving and David Kyle appeal from the district court’s order denying their motion for a stay pending appeal of the bankruptcy court’s order finding them in civil contempt. We dismiss for lack of jurisdiction.
Appellants filed a timely notice of appeal following the district court’s November 1, 2004, order denying their stay motion. The record indicates that appellants then paid the civil contempt sanction in full. The denial of the stay is therefore moot and we lack jurisdiction. See Algeran, Inc. v. Advance Ross Corp., 759 F.2d 1421, 1423 (9th Cir.1985).
Appellants also challenge the merits of the bankruptcy court’s civil contempt sanction. The district court never ruled on the merits of the sanction decision so there is no final appealable order and we lack jurisdiction. See 28 U.S.C. § 158(d) (giving courts of appeal jurisdiction only over appeals from “final decisions, judgments, orders, and decrees”).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.